Citation Nr: 1737105	
Decision Date: 09/05/17    Archive Date: 09/19/17

DOCKET NO.  10-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for left knee impaction injury with residual.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran had active military service from January 1989 to January 1993, to include service in South West Asia from December 1990 to April 1991.

The procedural history of the Veteran's claim is complicated.  The current matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.  The rating decision granted service connection for left knee impaction injury with residual, and assigned a 10 percent evaluation.

The Board remanded the issue on appeal in April 2014.  The Board denied an initial evaluation in excess of 10 percent in a May 2016 decision/remand.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in June 2017.  By order dated in June 2017, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  

The remand portion of the Board's May 2016 decision included several issues that required further development.  Subsequent to that remand, service connection was granted for a right shoulder disability.  The additional claims were returned to the Board in July 2017, at which time the Board issued a decision denying a claim of service connection for a headache disability and remanding the claims of service connection for a left wrist and stomach disabilities for further development.  Those issues are still under development and are not before the Board at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The parties to the Joint Motion argued that a remand was warranted because the Board did not adequately consider whether the Veteran's lay statements of instability were enough to support a separate disability rating for his service-connected left knee.  

As a preliminary matter, the Board observes that the most recent VA examination of the Veteran's left knee took place in May 2014.  The Disability Benefits Questionnaire (DBQ) prepared in connection with that examination does not address pain on passive motion, in weight-bearing and nonweight-bearing, or with the opposite joint.  The DBQ does contain an April 2014 Orthopedic Surgery Consult that provides that the Veteran had left leg range of motion from zero to 130 degrees, passive and active, limited by anterior knee pain.  However, the Orthopedic Surgery Consult does not address pain in weight-bearing and nonweight-bearing, or with the opposite joint.  The DBQ therefore fails to satisfy 38 C.F.R. § 4.59.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

The Board has reviewed subsequent medical records and has determined that they also fail to provide findings that satisfy 38 C.F.R. § 4.59.

Since the issue on appeal is being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA medical records pertaining to the left knee since April 2015.  

2.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected left knee disability.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the disability.  The appropriate DBQ should be filled out for this purpose, if possible.

In particular, the examiner must test any instability of the left knee.  The examiner must also test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for the left knee as well as the right knee.

If the examiner is unable to conduct the required range of motion testing or concludes that the required testing is not necessary in this case, the examiner should clearly explain why that is so.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

